Dismissed and Memorandum Opinion filed January 27, 2005








Dismissed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01144-CR
____________
 
JAVIER MEJIA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County,
Texas
Trial Court Cause No. 959,190
 

 
M E M O R A N D U M   O P I N I O N
Appellant was convicted of possession less than one gram of
cocaine.  In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant on
September 22, 2004, to confinement for 95 days in the Harris County Jail and
assessed a $500 fine.  Appellant filed a
timely, written notice of appeal. 
Because appellant has no right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).